Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of September 21st 2020 has been considered.
Claim 1 has been amended.
Claims 5 and 8 are cancelled.
Claims 1-4, 6-7 and 9-17 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21st 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 6, 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kousaka (WO 2010110326 A1) in view of Onoguchi (US 20090232924A1).

Regarding claims 1-3 and 10: Kousaka discloses a method of producing a feed or food product in which an inner layer is encrusted with a gelled outer layer composition, the method comprising the steps of: preparing an outer layer composition feedstock by adding a secondary feedstock to a protein feedstock and/or a starch feedstock that forms a gel upon heating and then mixing by stirring, and preparing an inner layer composition that is encrusted with the outer layer composition  (see Kousaka paragraphs [0008], [0009] and [0015]-[0020]). Kousaka also discloses the inner layer composition contains 30 to 70 mass% of oil (e.g., fish oil) (see Kousaka paragraphs [0008] and [0024]). Furthermore, Kousaka also discloses of an extrusion molding with a heated extruder provided with a double nozzle so as to cover a surface of the inner layer composition while simultaneously gelling the outer layer composition feedstock by Kousaka paragraphs [0008], [0009] and [0019]-[0021]) and of cutting/sealing the product (see Kousaka paragraph [0027]), but fails to disclose cutting a continuously extruded cylindrically shaped product to a fixed length with a shutter mechanism while simultaneously encrusting a cut surface with the gelled outer layer composition. 
However, Onoguchi discloses a six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust encapsulating the filling (see Onoguchi, abstract; figures 1-8; paragraphs [0009]-[0013] and [0033]-[0035]), where the opening/closing of the six shutters is driven by the rotating motion of crankshaft which provides a synchronized continuous movement to the six shutters, and a second crankshaft that allows for the vertical movement of the cutting mechanism (see Onoguchi figures 1 and 2 ; paragraphs [0044]-[0048]). 
Therefore it would have been obvious to a skilled artisan to have modified Kousaka and to have used the shape-forming shutter apparatus in Onoguchi in order to attain continuous efficient production of co-extruded food products comprising a filling and an outer crust, and thus arrive at the claimed limitations.
As to the temperature of the extruder recited in claim 1: Kousaka discloses of producing the feed wherein the heating temperature of the extruder is from 70 to 100°C (see Kousaka paragraph [0020]), which reads on “heating temperature of the extruder is from 60 to 110°C”.
As to the closing of the shutter mechanism to carry out the cutting before the outer gelled layer of the feedstock coming out of the extruder gets cool recited in claim Kousaka discloses of an extrusion molding with a heated extruder provided with a double nozzle so as to cover a surface of the inner layer composition while simultaneously gelling the outer layer composition feedstock by the heat treatment (see Kousaka paragraphs [0008], [0009] and [0019]-[0021]) and following the extrusion, of cutting/sealing the product (see Kousaka paragraph [0027]), but fails to disclose of closing a shutter to carry out the cutting before the outer layer of the feedstock coming out of the extruder gets cool; However, Onoguchi discloses that cutting of the co-extruded feedstock as it is co-extruded through the center opening of the six-shutter cutting mechanism by closing the center opening, which is accomplished by closing the shutters, where the six shutter cutting mechanism is located at the opening of the extruder (see Onoguchi paragraphs [0033]-[0052]; figures 1-8). In view of the fact that Kousaka discloses of co-extrusion of feedstock through a double nozzle while simultaneously gelling the outer layer composition feedstock by heat treatment and of cutting the co-extruded product (see Kousaka paragraphs [0008], [0009], [0019]-[0021] and [0027]), and since Onoguchi discloses of cutting co-extruded feedstock that is co-extruded through the center opening of a shutter mechanism by closing the shutter which is located at the opening of the extruder (see Onoguchi paragraphs [0033]-[0052]; figures 1-8), it is examiner’s position that the closing of the shutter mechanism before the outer layer gets cool, would flow naturally from the use of the six-shutter cutting mechanism to continuously cut/seal and simultaneously shape the coextruded feedstock in Kousaka, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to the rate of sealing/cutting recited in claims 1 and 10: In view of the fact that the method of producing a feed of food product with an inner layer that is encrusted with a heated gelled outer layer from Kousaka processed through the six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust encapsulating the filling, where the opening/closing of the six shutters is driven by a rotating crankshaft which provides a synchronized vertical movement to the six shutters from Onoguchi is the same or similar to the method recited in the claims, it is examiner’s position that the rate of sealing/cutting recited in claims 1 and 10, would flow naturally from processing the food product from Kousaka through the six shutter cutting/shaping apparatus in Onoguchi, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 4: Onoguchi discloses a six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust, wherein the co-extruded materials maybe doughy (see Onoguchi, abstract; figures 1-6; paragraphs [0001], [0009]-[0013], [0033]-[0035], [0050], [0058], [0059], [0061], [0083] and [0084]), but fails to disclose the type of material the shutters are made of; However, in view of the fact that Kousaka Kousaka paragraphs [0001] and [0019]-[0021]), it would have been obvious to a skilled artisan who desires to realize the cutting/sealing and simultaneous shaping benefits of the six shutter cutting mechanism in Onoguchi, to use shutters prepared from heat-resistant material in order to avert deforming, damaging and/or breaking the six shutter cutting mechanism, and thus arrive at the claimed limitations. 
Regarding claim 6: Kousaka discloses of a protein feedstock that forms a gel upon heating wherein the protein is one selected from among surimi, ground fish meat, krill, gelatin, collagen, gluten, egg albumen, soy bean protein, or a combination of two or more types thereof (see Kousaka paragraphs [0008], [0009] and [0016]).
Regarding claim 7: Kousaka discloses of a starch feedstock that forms a gel upon heating wherein the starch is one selected from among tapioca starch, wheat starch, potato starch, corn starch, bean starch, waxy corn starch, a processed product of theses starches, or a combination of two or more types thereof (see Kousaka paragraphs [0008], [0009] and [0016]).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kousaka in view of Onoguchi as applied to claims 1-4, 6, 7 and 10 above, and further in view of NPL “PEEK (Polyetheretherketone)” (from https://www.aetnaplastics.com/products/d/Peek).
Regarding claim 4: Onoguchi discloses a six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust, wherein the co-extruded materials Onoguchi, abstract; figures 1-6; paragraphs [0001], [0009]-[0013], [0033]-[0035], [0050], [0058], [0059], [0061], [0083] and [0084]), but fails to disclose the type of material the shutters are made of.
However, in view of that Kousaka discloses a heat co-extruded product (see Kousaka paragraphs [0001] and [0019]-[0021]) and since PEEK is a known thermoplastic material that is tough with superior creep resistance properties (i.e., resistance to deformation under load for a long period of time) (see Polyetheretherketone page 1), it would have been obvious to a skilled artisan who desires to realize the cutting/sealing and simultaneous shaping benefits of the six shutter cutting mechanism in Onoguchi, to use shutters prepared from heat-resistant material, such as PEEK, in order to avert deforming, damaging and/or breaking the six shutter cutting mechanism, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed September 21st 2020 have been fully considered but they are not persuasive.

Citing the declaration under 37 CFR §1.132 filed on September 21st 2020 by Dr. Goto, Applicant argues the prior art references fail to render the claimed invention obvious, because a skilled artisan would not have applied the constituents in Kousaka through the apparatus in Onoguchi, as recited in the claims, because when 31mass% fish oil is applied, the product attained leaks oil. Examiner respectfully disagrees.

The declaration under 37 CFR §1.132 filed on September 21st 2020 by Dr. Goto, is insufficient to overcome the rejection of the claims, as the it merely demonstrated that the method recited in the claims provides an inferior product, as the claims recite processing the same constituents in Kousaka through the same apparatus in Onoguchi, whether or not the product attained is inferior as it leaks oil, the prior art meets the claimed limitations.
Moreover, the fact Declarant demonstrated that the invention recited in the claims provides inferior product, could raise an enablement issue if Applicant claimed the method recited in the claims provided a non-leaking product. That being said, a showing that a specific range of constituents and method parameters, supported in the specification, provides a product that is not leaking and superior over the ranges in the prior art, may overcome the rejection on record.   

Conclusion
No claim has been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ASSAF ZILBERING/Examiner, Art Unit 1792